Citation Nr: 1760401	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  09-33 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, C. A., and L. H.



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952 in the Army and from April 1958 to October 1959 in the Navy, with service in the Army National Guard (ARNG) from 1947 to 1948, 1956 to 1957, and from 1964 until his separation from the ARNG of Virginia in 1978, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  Of particular significance is one verified period of ACDUTRA in June 1972.  

The Veteran died in June 2008.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for the cause of the Veteran's death.  

In June 2011, the appellant testified at a videoconference hearing at the AOJ before the undersigned.  A copy of the transcript of that hearing is of record.

In September 2011, the appeal was remanded for additional development.  In September 2013, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA); it was received in December 2013.

Thereafter, in a February 2014 decision, the Board denied service connection for the Veteran's cause of death.  The appellant appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Order, the Court granted a Joint Motion by the parties (the Veteran and the Secretary of VA), vacating the Board's February 2014 decision and remanding the matter back to the Board for further adjudication.

In March 2015, the Board again remanded the claim for additional development.  

In May 2016, the Board sought another advisory medical opinion from VHA; it was received in June 2016.  

In September 2016, the appellant's attorney submitted additional evidence, including a private medical opinion, accompanied by a waiver of AOJ review.  See 38 C.F.R. § 20.1304(c) (2017).  The Board accepts this evidence for inclusion in the record.

In November 2016, the Board requested clarification concerning the qualifications and employer of the treatment provider that drafted the June 2016 advisory medical opinion from VHA; it was received in April 2017.  The appeal has now been returned to the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as acute myocardial infarction.    

2.  At the time of his death, service connection was not in effect for any disorder.

3.  Neither the cause of the Veteran's death, listed as acute myocardial infarction on the death certificate, nor any other diagnosed heart or cardiovascular disorder, such as coronary artery disease, childhood rheumatic fever, or adult hypertension, were incurred in or aggravated by his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 101, 1110, 1111, 1112, 1113, 1116, 1131, 1137, 1310, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.306, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by letters dated in August 2008, December 2011, and May 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

In addition, the duty to assist the appellant has also been satisfied in this case.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records.  The appellant has not identified any outstanding pertinent evidence related to the claim for entitlement to service connection for the cause of the Veteran's death.  In addition, review of the June 2011 Board hearing transcript demonstrates that the undersigned complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

VA medical opinions with respect to the claim on appeal were obtained in December 2013 and June 2016.  VA's duty to assist additionally specifically includes providing a medical opinion when necessary if the claim at issue involves disability compensation.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326 (2017); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 and June 2016 VHA medical opinions obtained in this case are more than adequate, as each was predicated on a full reading of the record.  In particular, the examiners considered the pertinent evidence of record and the statements of the appellant, and provided a complete rationale for the opinions stated, relying on and citing to the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion in this appeal has been met.  38 U.S.C. § 5103A(a) (2012).

The appellant's claim was previously before the Board in September 2011 as well as March 2015 and remanded for additional evidentiary development.  The requested development was completed as directed and the appellant's claim is now before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The Veteran died in June 2008.  His death certificate identifies acute myocardial infarction as the cause of death.  At the time of his death, service connection was not in effect for any disorder.  The appellant is his surviving spouse. 

The appellant filed an application for Dependency and Indemnity Compensation benefits in July 2008.  In written statements of record as well as during the June 2011 Board hearing, the appellant has contended that the Veteran's childhood rheumatic fever and adult hypertension were the primary or contributing factors in his death, and that these disorders were caused or aggravated by active service.  She also asserted that the Veteran first experienced a heart attack and other heart disorder symptomatology while on active duty for training (ACDUTRA) from June 19-25, 1972.  

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C. § 1310 (2012).  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312 (2017).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arteriosclerosis and cardiovascular-renal disease, including hypertension, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Only such conditions as are recorded in examination reports are considered as noted.  Id.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability both preexisted and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b) (2017).

As defined by statute and regulation, active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C. §§ 101(22), 316, 502, 503, 504, 505 (2012); 38 C.F.R. § 3.6(c)(3) (2017).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C. §§ 101(24), 106 (2012).

Service treatment records from the Veterans' initial periods of service from 1948 to 1952 and from 1958 to 1959 do not reflect that the Veteran was diagnosed or treated for coronary artery disease or hypertension in service.  Records from April 1958, during the Veteran's period of service with the Navy, include chest X-rays that revealed essentially normal findings.  According to the April 1958 Report of Medical History, the Veteran did not denote a history of rheumatic fever, pain or pressure in the chest, palpitation or pounding of the heart, or high or low blood pressure.  The April 1958 service examination report, upon the Veteran's enlistment into the Navy, shows that his blood pressure reading was 128/76 and physical examination of his chest, lungs, and heart revealed normal findings.  An April 1958 chest X-ray revealed normal findings.  The record reflects that the Veteran's blood pressure reading was 136/78 in September 1959.  In October 1959, the Veteran reported that he had rheumatic fever at the age of nine, was bed-ridden for three weeks, and was on limited activity for six months. 

In a February 1972 ARNG quadrennial examination report, the Veteran's blood pressure was recorded as 120/80.  A February 1972 electrocardiogram (EKG) report revealed normal findings and listed a blood pressure reading of 120/80.  Additional reserve service treatment records detailed that he Veteran complained of precordial chest pain which radiated down his left arm with numbness in his fingers and shortness of breath in June 1972 during a period of ACDUTRA.  After being admitted to coronary care unit at a private medical facility on the assumption of a heart attack, the Veteran was given a diagnosis of chest pain due to myositis chest wall pain.  It was noted that his initial lab studies showed a mildly elevated creatine phosphokinase (CPK) with normal SCOT and low-density lipoprotein (LDL).  Serum electrolytes were normal as was the SMA 12 except for the elevated CPK.  Serial enzymes subsequently showed a decrease in all enzymes with the CPK returning to normal limits.  An initial EKG showed elevated ST in V3 only, but on subsequent EKGs, this returned to normal and all subsequent EKGs were noted to be completely normal.  The final diagnosis was chest wall pain, secondary to acute myositis of left pectoral muscles.

A January 1976 ARNG periodical examination report revealed normal clinical evaluation of the heart and a blood pressure reading of 140/86.  The Veteran again complained of chest pains in February 1976.  However, a chest x-ray revealed no significant abnormality.  A February 1976 EKG report revealed normal findings and listed a blood pressure reading of 120/60.  The Veteran was treated for complaints of chest, neck, and shoulder pain in May 1976.  He described his chest pain as tightness, as if someone was squeezing his chest.  The Veteran also described a fluttering of nerves in his chest and back of his shoulder.  The Veteran was diagnosed with muscle spasms.  At a June 1976 follow-up appointment, the Veteran's blood pressure reading was 120/84 and all labs, X-ray, and EKG findings were within normal limits.  The Board notes that the Veteran's service personnel records do not reflect active service or ACDUTRA in February 1976 or May 1976.

In a September 1977 ARNG examination report, the Veteran's blood pressure was recorded as 140/100.  A September 1977 EKG report revealed normal findings.  In a September 1977 Report of Medical History, the Veteran marked no to the inquiry of whether he ever had or has heart trouble or high blood pressure. 

Post-service private and VA treatment records showed the Veteran was diagnosed with coronary artery disease in 1997 and received treatment for that condition until his death from an acute myocardial infarction in June 2008. 

In March 1997, the Veteran underwent coronary artery bypass graft surgery; during the procedure he had a peri-procedural myocardial infarction.  Since then, the Veteran had recurrent angina.  In May 1997, the Veteran underwent a double angioplasty procedure.  In September 1997, October 1997, November 1997, and December 1997, the Veteran underwent heart catheterizations with arteriography.  In October 1997, the Veteran was treated for chest pains that were assessed as possible gastrointestinal in nature; myocardial infarction was ruled out per enzymes testing results.  In November 1997, the Veteran underwent an atherectomy of the saphenous vein graft of the left anterior descending coronary artery; he required a stent placement.  In December 1997, an attending cardiologist noted that no rheumatic heart disease had been documented in the Veteran's history.  Also in December 1997, the Veteran underwent a median sternotomy; the wires were intact, cardiac and mediastinal silhouette was normal with respect to size and there was no evidence of pulmonary mass, consolidation or pleural effusion; the radiologist concluded that the Veteran did not have acute cardiopulmonary disease.  

An April 1998 examination of the Veteran revealed a blood pressure of 112/70, his cardiovascular system was a S1/S2 with a regular rate and rhythm without evidence of rubs, murmurs, or gallops, and no evidence of peripheral adenopathy.  

In May 2002, the Veteran's blood pressure was reported at 134/79.  Also in May 2002, the Veteran's physician denoted delayed relaxation of the mitral valve filling pattern, normal resting left ventricle performance and wall motion, with dobutamine infusion with an approximate increase in contractibility in all segments, and the Veteran was negative for dobutamine induced ischemia.  Later, in May 2002, the Veteran's blood pressure was recorded as 173/83.  Mild chest tightness was present during a pharmacologic stress echo Doppler test.  The test was negative for ischemia by EKG criteria; however, the attending physician noted that the chronic ischemic heart disease was indicated.  A I/IV mid-systolic murmur at the left sternal border was denoted.  The Veteran was again noted as having a delayed relaxation mitral valve filling pattern.

At a May 2003 follow up visit, the Veteran was not experiencing any new symptoms, problems, or events.  He did not have angina, heart failure, palpitations, syncope, or presyncope.  At a May 2004 visit, the Veteran was treated for symptoms of heart palpations which occurred at night, after he went to sleep; the Veteran had no new or other symptoms and his blood pressure was 137/68.  

In March 2005, the Veteran was treated for chest pains, there were no acute changes in his EKG and no elevation in cardiac enzymes; it was revealed an ejection fraction of 62 percent with no evidence of inducible ischemia.  The treating physician stated that the Veteran's chest pain was likely due to his recent increased in physical activity and not cardiac in origin.  

In April 2005, the Veteran was treated for complaints of chest pain and hyperlipidemia; his blood pressure was 142/70.  Active ischemic heart disease was ruled out as the cause of the Veteran's chest pain.  He underwent a cardiac catheterization and Cypher stent placement from his saphenous vein graft to his left anterior descending artery with good reperfusion.  The Veteran was hospitalized for chest pain in Roanoke, Virginia, and there he was ruled out for myocardial infarction and Persantine Cardiolite study was negative for inducible ischemia.  Dr. F. K. believed that the Veteran's symptoms were musculoskeletal.

A June 2005 cardiology report indicates that the Veteran's blood pressure was 108/56 and that he was doing well from a cardiac standpoint; the Veteran was not experiencing cardiac symptoms such as chest pain, paroxysmal nocturnal dyspnea or orthopnea, syncope, presyncope.  It was also noted that he had rare palpitations.

A March 2006 dermatology treatment note included a denotation of the Veteran having a history of heart valve disease.  At a March 2007 follow-up appointment related to his coronary artery disease, a cardiologist noted that the Veteran was doing well from a cardiac standpoint. 

As noted above, the Veteran died in June 2008.  His death certificate identifies acute myocardial infarction as the cause of death.  At the time of his death, service connection was not in effect for any disorder.  

The appellant submitted a May 2011 internet news article, which indicated that coronary artery disease could develop decades prior to its symptoms and that it was a major cause of death and disability in the older population.  She has further submitted additional medical treatise evidence regarding coronary artery disease and rheumatic fever. 

The appellant also submitted the June 2011 Board hearing testimony and a June 2011 medical opinion from a registered nurse, L. H.  The nurse stated that rheumatic fever was a condition that resulted from inflammation related to a group A streptococcal bacteria which, in pertinent part, affected the heart.  It was indicated that the inflammation may cause long term complications.  She also stated that rheumatic heart disease was a permanent damage to the heart caused by rheumatic fever, and that the Veteran had an extensive history of heart disease, heart murmur, delayed relaxation of the mitral valve, myocardial infarctions, and open heart surgery.  She then opined that the Veteran's rheumatic fever more likely than not led to the heart disease that in turn led to the myocardial infarction that was established as the Veteran's cause of death.

Given the complexity of the case, the Board sought an advisory medical opinion from VHA in September 2013.  In a December 2013 VA medical opinion, the examiner, P. L., M. D., a VA physician with a specialty in Cardiology, noted his review of the entire record, citing to specific records as well as medical treatise evidence.

The physician initially noted the Veteran's history of rheumatic fever at the age of nine.  Further, he indicated that the Veteran did not have documented hypertension in service, based on a review of medical treatment notes and testing.  He noted the Veteran's death of an acute myocardial infarction (heart attack), his diagnosis of coronary artery disease in 1997, and several subsequent procedures, testing, and treatment related to the Veteran's heart condition.  The physician noted that the evidence does not reflect that the Veteran suffered from weakness of the heart (cardiomyopathy) or valvular heart disease. 

The physician opined that there was no relationship between the Veteran's childhood rheumatic fever and his coronary artery disease or blockage to the heart arteries leading to heart attack.  It was indicated that rheumatic fever was an autoimmune disease, which results in rheumatic heart disease in 40 to 60 percent of its episodes.  Rheumatic heart disease was noted to manifests itself as valvulitis (disease of the heart valves), including the mitral and aortic valves.  Rheumatic heart disease can cause myocardial dysfunction, weakness of the heart muscle, cardiomyopathy, and acute inflammation of the pericardium of the heart.  The physician then highlighted that the evidence did not reflect that the Veteran suffered from either valvular heart disease or cardiomyopathy, as his condition was coronary artery disease.  As coronary artery disease is not a component of rheumatic heart disease, the Veteran did not suffer from rheumatic heart disease.  The physician concluded that there was no relationship between the Veteran's coronary artery disease and his childhood rheumatic fever.

The physician also specifically addressed the opinion provided by L. H. in June 2011, stating that it misrepresented the Veteran as having rheumatic heart disease when, given the explanation above, he only had rheumatic fever at age 9.  Furthermore, the physician noted that L. H.'s characterization that coronary artery disease was a manifestation of rheumatic heart disease was incorrect, as the chronic manifestations of rheumatic heart disease included both valvular heart disease and cardiomyopathy, but did not include coronary artery disease. 

The physician acknowledged that L. H.'s testimony in June 2011 raised a question of the impaired relaxation of the Veteran's mitral valve filling pattern, as seen on a stress echocardiogram test in May 2002.  However, this was misrepresented as being related to the Veteran's childhood rheumatic fever.  Instead, the physician noted that the finding was a marker of diastolic dysfunction as a consequence of aging, chronic hypertension, and coronary artery disease, with which the Veteran was already diagnosed.  The May 2002 test was also noted to show that the Veteran had normal valvular function, with no evidence of rheumatic heart disease.

Regarding the appellant's assertion that coronary artery disease can develop decades prior to its symptoms, the physician opined that coronary artery disease was highly prevalent, and thus to prove a connection to service would require epidemiological data showing that serving in the military increased the prevalence of the disease beyond that of an age-matched population that did not serve in the military.  For example, this was the foundation for establishing a service-connection relationship between Agent Orange and coronary artery disease.  A relationship between military service and coronary artery disease does not exist in the absence of Agent Orange exposure.  The physician opined that because the evidence does not reveal that the Veteran was exposed to Agent Orange, his coronary artery disease, which manifested decades after service, cannot be attributed to service. 

Finally, the physician concluded that the Veteran suffered from coronary artery disease, which in the absence of rheumatic valvular heart disease or cardiomyopathy, was not a manifestation of rheumatic fever.  Notwithstanding the delay of symptoms, the physician highlighted that coronary artery disease was a highly prevalent disease without epidemiological data to support a relationship with service in the absence of Agent Orange exposure, which the Veteran did not have.  

In a January 2014 letter, the appellant asserted that VA had paid for a study of the kind the VA physician referenced in his December 2013 VHA opinion, which revealed that increased prevalence of coronary artery disease in both combat veterans as well as veterans exposed to herbicides.  Nonetheless, the appellant did not submit this alleged study to contradict the VA physician's December 2013 opinion, and it is not part of the record.  She contended that around 1970-71 the Veteran suffered several heart attacks, valvulitis, acute inflammation of the pericardium of the heart, and coronary artery disease.  Further, the appellant reported that the Veteran was exposed to herbicides in military installations and was an Atomic veteran as well as asserted that the Veteran's collective service permanently worsened any residuals of his childhood rheumatic fever.

Parenthetically, the Board notes that there is no indication that the Veteran had service in Vietnam.  In addition, although it has been contended that the Veteran was exposed to herbicides and radiation at military installations, no objective evidence supporting those theories has been presented.

In a September 2015 private medical opinion, A. A., M. D., a private physician with a specialty in internal medicine, noted her review of the entire record, citing to specific records as well as medical treatise evidence.  The physician acknowledged the findings in the December 2013 VHA medical opinion that there was no documentation in the Veteran's service records to substantiate coronary artery disease or hypertension during his military service but also highlighted that the physician did not discuss the Veteran's documented in-service complaints of chest pain and findings of elevated CPK enzymes in 1972. 

The physician opined that it was more likely than not that the Veteran's symptoms in 1972 were cardiac in nature.  As the February 1972 hospital discharge summary noted the Veteran had symptoms consistent with cardiac pain, enzymes, that were initially elevated and then normalized and an EKG that had a change consistent with possible cardiac stress that then normalized.  The physician noted that there was no troponin testing in 1972, a specific enzyme test for cardiac damage, only the general enzyme test CPK.  The lactic acid dehydrogenase (LDH) level was normal.  However, she indicated that that test has not been used for cardiac testing because it was not specific and could take over 24 hours any elevation in the event of cardiac muscle damage.  If the Veteran really had myositis instead of an acute coronary syndrome, the physician reported that the enzymes should have stayed elevated for longer.  It was further noted that myositis was an inflammation of the muscles and was not something that resolved in a matter of hours.  Even if it was argued that the enzymes were not elevated enough (no values were provided in the 1972 record), the Veteran still shown to meet the criteria for unstable angina.  He also had some EKG changes again that normalized, but were suggestive of a more transient coronary issue rather than myositis.  However, even without noted EKG changes, the physician commented that the Veteran met the criteria for a non-ST segment elevation myocardial infarction (NSTEMI).  The physician also found that the Veteran had recurrent angina in 1976.  

The physician highlighted that both the September 2013 VHA medical opinion request and the December 2013 VHA medical opinion failed to reference or mention the 1972 hospitalization for chest pain with elevated enzymes and EKG changes.  Finally, the physician commented that the Veteran was never given any more specific or definitive testing for coronary disease in 1972, either a stress test or a cardiac catheterization.  The physician then opined that the cardiac symptoms the Veteran experienced in 1972 were the beginning of the cardiac disease that eventually led to his death from myocardial infarction.  

The Board sought an additional advisory medical opinion from VHA in May 2016.  The physician was asked to provide an opinion as to the likelihood that the Veteran's June 2008 death, as indicated as due to acute myocardial infarction, was causally related to any in-service incident, to include the documented treatment for chest pain in June 1972 during a period of ACDUTRA.  In rendering the above opinion, the physician was requested to provide answers to the following inquiries:  (1)  Was the documented treatment for chest pain in June 1972 due to a heart disorder?  (2)  If it was due to a heart disorder, did the chest pain in June 1972 represent a myocardial infarction?  (3)  If it was due to a heart disorder, but not a myocardial infarction, was the date of onset of the heart disease during that period of ACDUTRA in June 1972?  (4)  If the date of onset of the coronary artery disease was prior to the period of ACDUTRA in June 1972, did the disorder permanently increase in severity during that period?

In a June 2016 VA medical opinion, the examiner, R. A., M. D., a staff physician with a specialty in cardiology, noted his review of the entire record.  The physician highlighted various points of the Veteran's medical history both during and after service as well as directed the Board to the findings in the December 2013 VHA medical opinion for references regarding rheumatic heart disease, diastolic dysfunction, and coronary artery disease.  The physician again indicated that the Veteran had no evidence of rheumatic heart disease (a complication of rheumatic fever) despite his history of rheumatic fever as a child.  It was noted that he had no evidence of valvular heart disease, pericarditis, or cardiomyopathy.  While the Veteran had coronary artery disease, it was not a known complication of rheumatic heart disease.  Similarly, the physician found that the Veteran's impaired relaxation on dobutamine stress EKG was more likely than not due to diastolic dysfunction (from aging, hypertension, coronary artery disease, etc.) rather than his isolated rheumatic heart disease, diastolic dysfunction, and coronary artery disease. 

Regarding the Veteran's documented treatment for chest pain in June 1972, the physician opined that it was less likely than not due to a cardiac condition for the following reasons.  It was noted that the Veteran had pectoral tenderness on exam but that angina from cardiac etiology was not reproducible on exam.  Elevations in total serum CK lack specificity for cardiac damage (even more cardiac specific CK-MB can be elevated due to skeletal muscle disease).  Normal range of CPK was also noted to vary considerably (data regarding degree of elevation was not provided).  In addition, the physician indicated that transient, isolated V3 ST changes on EKG was not diagnostic for ischemia, especially since degree of ST elevation in V3 was unavailable.  Moreover, the physician opined that it was less likely as not that if the patient had a symptomatic coronary artery disease in 1972, he would be symptom free until his isolated presentation of chest pain three years later in 1976 (which was thought to be musculoskeletal) and would not have actual diagnosis/treatment for coronary artery disease until more than 20 years later in 1997.  Unstable angina, as eluded to in the September 2015 private medical opinion, was noted to be a progressive cardiac condition and one would expect untreated disease to continue to be symptomatic much earlier than 20 years after presentation.  The physician indicated that while it was true that myositis usually results in high elevations of CPK, which do not resolve rapidly, it was unclear if the diagnosis from 1972 actually referred to myositis versus musculoskeletal pain (two very distinct conditions), as in the body of the discharge summary the author refers to Veteran's symptoms as "chest wall pain" and "muscle pain" with recommended treatment of heat packs (usually treatment for musculoskeletal pain).  To summarize, the physician opined that despite childhood history of rheumatic fever, the Veteran had no evidence he ever developed rheumatic heart disease and his chest pain symptoms while in service were less likely as not related to a cardiac condition due to the aforementioned reasons.

In a September 2016 private medical opinion, A. A., M. D., again noted her review of the entire record, citing to specific records as well as medical treatise evidence.  The physician acknowledged the four main findings in the June 2016 VHA medical opinion as to why the Veteran's chest pain in 1972 was not cardiac in nature and then provided a four point rebuttal to those findings.  It was first opined that having muscle tenderness on physical examination did not mean that the person cannot also have underlying cardiac disease as the cause of their symptoms.  The physician then commented that you do not ignore the rest of the cardiac tests just because the patient has muscle pain.  Second, the physician indicated that just because no specific test was done on the CK enzyme (CK-MB) does not make the entire test invalid.  It was noted that the fact remained that the Veteran had a transiently elevated enzyme that was a marker for muscle damage and that it was unlikely that skeletal muscle damage would be transiently elevated as CK elevations from that were prolonged.  The physician indicated that it was the heart muscle that showed a transient elevation of enzymes.

Thirdly, the physician again opined that there does not have to be any elevation in ST for diagnosis of infarction, as a person could have an NSTEMI (Non ST Elevation Myocardial Infarction).  It was concluded that transient ST elevation in V3 on EKG did not rule out underlying ischemia and heart disease.  Finally, the physician noted that information from the American Heart Association showed that someone can have silent ischemia, including individuals who have previously had angina.  The physician highlighted that just because the Veteran was then asymptomatic until 1997 does not mean he was not having ischemic episodes.  In 1997, the Veteran was noted to have significant disease that required coronary artery bypass.  The physician reiterated that the Veteran was never given any specific cardiac testing in 1972 to actually be able to rule out coronary artery disease.  The physician then concluded the opinion by simply citing to definitions of ischemia, ischemic heart disease, and silent ischemia from the American Heart Association. 

In November 2016, the Board sought clarification from Madison VAMC concerning the qualifications and employer of the treatment provider, R. A., M. D., that drafted the June 2016 VHA advisory medical opinion.  In the April 2017 response, the Chief of Staff at Madison VAMC, R. M., M. D., attached a copy of R. A., M. D.'s curriculum vitae as well as clarified that he was employed as a staff fee basis C&P physician at Madison VAMC and had a specialty in Cardiology (as a cardiology fellow) when he drafted the June 2016 VHA medical opinion.  The Chief of Staff also indicated that he had reviewed the June 2016 medical opinion and concurred with the findings and supporting rationale contained within.    

After considering all of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

Post-service medical evidence of record first showed the Veteran's fatal disorder, acute myocardial infarction, and additional diagnosed heart and cardiovascular disorders in 1997, many years after his separation from active service.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Significantly, the record does not include persuasive medical evidence or opinion showing a causal relationship between the Veteran's fatal disorder or other cardiovascular and heart disorders diagnosed decades after service separation and his active military service.  The Board has evaluated the divergent medical opinions of record. 

During the June 2011 Board videoconference hearing, a registered nurse, L. H. opined that the Veteran's rheumatic fever more likely than not led to the heart disease that in turn led to the myocardial infarction that was established as the Veteran's cause of death.  Private medical opinions dated in September 2015 and September 2016 by A. A., M.D., a physician with a specialty in Internal Medicine, all center around the finding that it was more likely than not that the Veteran's symptoms during service in 1972 were cardiac in nature.  It was noted that medical treatise information showed that someone can have silent ischemia, including individuals who have previously had angina.  The physician then highlighted that just because the Veteran was asymptomatic until 1997 does not mean he was not having ischemic episodes, indicating that the Veteran was noted to have significant disease that required coronary artery bypass in 1997.  

Based upon extensive review of the private medical opinions above, the Board has determined each opinion to be of decreased probative value.  As an initial matter, the June 2011 hearing testimony of the registered nurse did not actually contain a medical opinion concerning the Veteran's active military service.  In addition, conclusions reached in September 2015 and September 2016 medical opinions by a private physician with a specialty in internal medicine are found to be speculative, using language such the statement that in-service findings were "suggestive" of a more transient coronary issue.  In other passages, the physician's conclusions are general, simply referencing 1972 or February 1972, instead of actually linking post-service findings with in-service symptomatology from the Veteran's verified period of ACDUTRA in June 1972.  It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The physician's findings also seemed to focus on how the Veteran should have been treated during service instead of analyzing the actual facts of record.  The physician continually made conclusions that certain findings did not "rule out" things like underlying ischemia and heart disease or simply pointed to the definition of silent ischemia provided by the American Heart Association, which the Board highlights is not the same as providing a medical opinion.  Speculative language does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As such, the Board accords little probative weight to the private medical opinions dated in June 2011, September 2015, and September 2016.

In support of her claim, the appellant and her attorney also submitted internet research materials from various sources regarding coronary artery disease and rheumatic fever as well as detailing that coronary artery disease could develop decades prior to its symptoms and was a major cause of death and disability in the older population.  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (finding that medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  Here, the internet research materials associated with the file are of very little probative value for the appellant's claim, as they were general in nature, did not specifically relate to the facts and circumstances surrounding this particular case, and do not actually establish a positive relationship between the Veteran's listed cause of death or his heart and cardiovascular disorders diagnosed after service and events during service.

Furthermore, the Board is cognizant that in a January 2014 letter, the appellant asserted that VA had paid for a study of the kind the VA physician referenced in the December 2013 VHA opinion, which revealed that increased prevalence of coronary artery disease in both combat veterans as well as veterans exposed to herbicides.  Nonetheless, the appellant did not submit this alleged study and it is not part of the record.  The Board finds that her contentions regarding the asserted study to be of little probative value, as a full copy of those materials was clearly never made part of the record.

Consequently, the Board notes that the private medical evidence is insufficient to show that the Veteran's listed cause of death or any other diagnosed heart or cardiovascular disorders were incurred in, aggravated by, or the result of events during active service.

By contrast, the VA physicians, each having a specialty in Cardiology, issued VHA medical opinions in December 2013 and June 2016. 

In a December 2013 VHA medical opinion, the physician provided clear conclusions that the Veteran did not have documented hypertension in service, based on a review of medical treatment notes and testing.  The physician further concluded that evidence did not reflect that the Veteran suffered from valvular heart disease, rheumatic heart disease, or cardiomyopathy, as his condition was coronary artery disease.  The physician also found that there was no relationship between the Veteran's coronary artery disease and his childhood rheumatic fever and that coronary artery disease was not a manifestation of rheumatic fever.  Finally, the physician further opined that because the evidence did not reveal that the Veteran was exposed to Agent Orange, his coronary artery disease, which manifested decades after service, could not be attributed to service. 

The physician was shown to base the aforementioned medical opinions on a review of the Veteran's entire record as well as current epidemiological data and his expert medical knowledge in Cardiology.  The opinion included an extensive discussion of the medical evidence of record as well as the lay assertions of the appellant.  The examiner also clearly articulated why he did not agree with the opinion proffered by the registered nurse during the June 2011 Board videoconference hearing. 

In a June 2016 VHA medical opinion, the physician reiterated that despite a childhood history of rheumatic fever, the Veteran had no evidence of ever developed rheumatic heart disease and that his chest pain symptoms while in service were less likely as not related to a cardiac condition.  The physician then offered a multifactorial analysis for those conclusions, disagreeing with the private physician's September 2015 conclusions at every turn.  The physician first indicated that angina from cardiac etiology was not reproducible on exam, noting the Veteran's documented complaints of pectoral tenderness during service.  He further noted that elevations in total serum CK lacked specificity for cardiac damage and that normal range of CPK was also noted to vary considerably, specifically highlighting that data regarding degree of elevation during service was not provided.  In addition, the physician indicated that transient, isolated V3 ST changes on EKG was not diagnostic for ischemia, again highlighting that degree of ST elevation in V3 was unavailable.  Finally, the physician opined that it was less likely as not that if the Veteran had symptomatic coronary artery disease in 1972 or unstable angina in 1976, he would be symptom free until his isolated presentation of chest pain three years later in 1976 (which was thought to be musculoskeletal), and would not have actual diagnosis/treatment for coronary artery disease until more than 20 years later in 1997.  While the physician acknowledged the accuracy of the September 2015 private medical opinion conclusions that myositis usually resulted in high elevations of CPK that do not resolve rapidly, he specifically determined it was unclear if the diagnosis from 1972 actually referred to myositis versus musculoskeletal pain (two very distinct conditions), as in the body of the discharge summary the author refers to Veteran's symptoms as "chest wall pain" and "muscle pain" with recommended treatment of heat packs (usually treatment for musculoskeletal pain).  

The physician was shown to base the aforementioned medical opinions on a review of the Veteran's entire record as well as his expert medical knowledge in Cardiology.  The opinion included an extensive discussion of the medical evidence of record as well as the lay assertions of the appellant.  The examiner also clearly articulated why he did not agree with the conclusions reached by the private physician in the September 2015 medical opinion.

In this case, each VHA physician provided a detailed rationale for the proffered conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  The Board further highlights that each VHA physician held a specialty in Cardiology, possessing expertise in the exact area of issue on appeal instead of the broader specialty of Internal Medicine.  Moreover, the Board also acknowledges that conclusions reached by each VHA physician concurred with service physicians, who had the benefit of examining the Veteran at the time of in-service incidents in February 1972, June 1972, and 1976.  Finally, the Chief of Staff at Madison VAMC, R. M., M. D., indicated that he had reviewed the June 2016 VHA medical opinion and concurred with the findings and supporting rationale contained within.    

Thus, the Board finds that the most persuasive medical evidence that specifically addresses the question of whether the Veteran's listed cause of death or other diagnosed heart or cardiovascular disorders were incurred in, aggravated by, or related to events during active service weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Based on the foregoing discussion, there is no basis upon which to conclude that the Veteran's listed cause of death, acute myocardial infarction, or any diagnosed heart or cardiovascular disorder, such as coronary artery disease, childhood rheumatic fever, or adult hypertension, were incurred in or aggravated during active military service, including on any direct or presumptive basis.  38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.

The only other evidence of record which relates the Veteran's fatal disorder and other diagnosed heart or cardiovascular disorders to events during his active military service are the statements made by the appellant.  The Board acknowledges that the appellant is competent to report her observations of the Veteran's symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, a layperson without medical training is not qualified to render a medical opinion regarding the etiology of the Veteran's fatal disorders.  See 38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the Board finds that the relationship between the Veteran's death and any in-service illness or event is not something for which a lay person is competent to provide an opinion.  See Barr v Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Further, the evidence does not show that the appellant possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of the Veteran's death.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the lay assertions or opinions provided by the appellant do not constitute competent medical evidence and lack probative value. 

Based on the medical and lay evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death is not warranted.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine does not apply, and service connection must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


